Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 5, 2021

                                     No. 04-20-00604-CV

                         IN THE INTEREST OF A.R.M., A CHILD,


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00201
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed his notice of appeal on December 14, 2020; therefore, the
180-day deadline in which this court must dispose of this appeal is June 14, 2021.

       Appellant’s brief was originally due on February 1, 2021. On February 3, 2021,
appellant filed a motion for extension of time to file appellant’s brief, requesting a twenty-
day extension of time. Appellant’s motion is GRANTED. Appellant’s brief is due no later than
February 22, 2021. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court